Exhibit Competitive Companies, Inc. Announces Letter of Intent to Acquire International Telecom, Inc. RIVERSIDE, Calif., Feb. 19 /PRNewswire-FirstCall/ Competitive Companies Inc. (CCI) (OTC Bulletin Board: CCOP) announced today the Company has signed a Letter of Intent to acquire International Telecom, Inc. (ITI). This planned acquisition could add as much as $1,172,399 in additional revenues to CCI and more than 7,000 subscribers which is consistent with the CCI Strategic Business Plan, designed to build enterprise value through organic growth and select acquisition opportunities associated with cross-functional integration of complementary core competencies. The additional subscribers will be offered CCI's discounted cell phone services for additional revenue contribution. For more information you can go to www.cci-us.com. In announcing the Letter of Intent, Dr. Ray Powers, President of CCI said, 'Our strategic business plan outlines a methodology that advocates the addition of new customers, new markets, and new products and services, consistent with our vision of becoming the Integrated Communications Provider of choice in select alternate tier markets. This merger fits our philosophy of acquiring those components most advantageous to that vision, and we look forward to working with ITI in continuing the tradition of excellence for its customers, and in providing a full range of new products and services of value.' About International Telecom, Inc. International Telecom, Inc. is primarily a long distance carrier based in Anchorage, Alaska, providing low cost calling solutions to anywhere in the world through its own network components and in conjunction with other network providers. The company provides competitive prices and a no hassle approach to long distance including a pay as you go plan that is ubiquitous, inexpensive, and high quality. About Competitive Companies, Inc. Competitive Companies, Inc. (CCI) is a Nevada Corporation with offices in Riverside, California, Eau Clair, Wisconsin, San Antonio, Texas, and Scottsdale, Arizona.
